Exhibit FLATWORLD PARTICIPANTS TAX INDEMNIFICATION AGREEMENT THIS TAX INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of January 15, 2010, is entered into by and between Raj Gupta (“Gupta”), Jeffrey Valenty (“Valenty”), FlatWorld DAL, LLC (“FlatWorld,” and collectively with Gupta and Valenty the “FlatWorld Participants”), Chardan 2008 China Acquisition Corp. (“Chardan”), and DAL Group, LLC (the “Company”). Recitals WHEREAS, FlatWorld is currently a member of the Company, Chardan is to become a member of the Company, and both will enter into the Amended and Restated Limited Liability Company Agreement of DAL Group, LLC dated as of the date hereof (the “LLC Agreement”). WHEREAS, to induce Chardan to enter into the LLC Agreement, the FlatWorld Participants have agreed to enter into this Agreement to provide certain tax indemnifications to Chardan. NOW, THEREFORE, the parties agree as follows: 1.DEFINITIONS. (a)“Accountant” shall mean McGladrey & Pullen LLP, or other nationally recognized certified public accounting firm mutually agreed to by the parties. (b)“Adverse Position” is defined in the definition of Final Determination. (c)“Amended Indemnity Payment” is defined in Section 2(c). (d)“Arbitrating Accountant” is defined in the definition of Final Determination. (e)“Arbitrator” is defined in Section 6. (f)“Cap Amount” is defined in Section 4(a). (g)“Code” means the United States Internal Revenue Code of 1986, as amended. (h)“DAL Group LLC Tax Indemnification Agreement” means the tax indemnification agreement entered into by and between Chardan and the Company. (i)“DAL Warrant” has the meaning set forth in the LLC Agreement. (j)“Deadline” is defined in the definition of Final Determination. 1 (k)“Employee Incentive
